DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 20, 2021 has been entered.
 
Claim Objections
Claims 2-7 are objected to because of the following informalities:  
Claims 2 and 3 are missing grammatical punctuation, specifically a comma or a colon, after the terms “comprises,” in the limitations, “wherein each sub-pixel further comprises.”  The limitation should likely read, “wherein each sub-pixel further comprises:”
Likewise, claims 4 and 7 require commas or colons after the term “comprising” in the preamble of the limitations, “the display device according to claim 3 (claim 6) further comprising.”
	Claims 3, 5, and 6 are grammatically incorrect and appear to be missing words.  

	“wherein a memory selection circuit is provided to be configured to output memory selection signals at a time to all of the first memory switches of all of the sub-pixels or all of the second memory switches of all of the sub-pixels.”
	The sentence is possibly missing the word “one,” for example intending to state: 
	“wherein a memory selection circuit is provided to be configured to output memory selection signals one at a time to all of the first memory switches of all of the sub-pixels or all of the second memory switches of all of the sub-pixels.”
	The limitation might also be amended to remove the phrase. “at a time,” such that the limitation read:
 	“wherein a memory selection circuit is provided to be configured to output memory selection signals 
	Examiner requests clarification of claims 3 and 6 and that applicant state which specification paragraphs provide applicant’s intended meaning for this, “at a time” limitation. 
In claim 5, the sentence is grammatically incorrect and appears to be missing words.  Per applicant specification page 43, line 15, examiner believes the claim should read: 
	Claim 5 (currently amended): The display device according to claim 1, 
wherein each sub-pixel further comprises a second memory configured to store therein sub- pixel data, 
is directly connected to the potential power line without any switches connected there between, and 
wherein the potential power line has a potential for the first and second memories applied thereto. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshiga et al. (US 2012/0099038 A1).
Regarding claim 1, Yoshiga teaches a display device ([0040] FIG. 1 is a block diagram of a display device 10) comprising:
a gate line (Fig. 4, gate lines 17-j); 
(Fig. 4, source lines 16-i);
 	a plurality of sub-pixels arranged in a row and each including a first memory configured to store therein sub-pixel data (Fig. 1, display panel 11 comprises a plurality of pixels Pnm. Fig. 4, each pixel Pji comprises subpixels SP11 and SP12 which in turn comprise their own memories.  Fig. 5, A first memory corresponds to memory circuit M21 within memory 44a.  Also see figs. 7-8 which show a second embodiment that reads on the claim limitation and is applicable to later dependent claims. Fig. 7, each pixel Pji comprises subpixels SP11, SP12, and SP13 which in turn comprise their own memories. Fig. 8, the first memory is memory circuit 74a); and 
a potential power line having a potential for the first memories (Figs. 4-5, voltage supply line 46 which comprise power supply lines 461-6. Figs. 7-8, the second embodiment, with voltage supply line 76 which comprise power supply lines 761-6) applied thereto, 
wherein each sub-pixel further comprises a first conduction switch (Fig. 6, switch element SW201.  In the second embodiment, Fig. 8, switch SW 423) provided between the power potential line and the first memory (SW201 is provided between memory M21 and voltage supply line 461.  In the second embodiment, switch 423 is provided between memory M41 and voltage supply line 762) and configured to switch between electrically coupling and electrically uncoupling the potential power line and the first memory (Fig. 5, switch 201 electrically couples/uncouples voltage supply line 461 and memory M21.  Fig. 8, in the second embodiment switch 423 electrically couples/uncouples voltage supply line 762 and memory M41).
	Regarding claim 2, Yoshiga teaches each sub-pixel further comprises 
a second memory configured to store therein sub-pixel data (In Fig. 5, see memory M22.  In Fig. 8, see memory M42), 
a second conduction switch provided between the potential power line and the second memory and configured to switch between electrically coupling and electrically uncoupling the potential power line and the second memory (Fig. 5, SW 205 is provided between voltage supply line 461 and memory M22 and configured to switch between electrically coupling/uncoupling the voltage supply line 461. In the second embodiment, Fig. 8, SW 422 is provided between voltage supply line 762 and memory M42 and configured to switch between electrically coupling/uncoupling the voltage supply line 762 ), and 
wherein the potential power line has a potential for the first and second memories applied thereto (Fig. 5, voltage supply line 461 connects a potential to memories M21 and M22.  In Fig. 8, voltage supply line 762 connects a potential to memories M41 and M42).
	Regarding claims 3 Yoshiga teaches each of the sub-pixels further comprises 
a sub-pixel electrode (Fig. 8, pixel electrode 70a), 
a first memory switch provided between the first memory and the sub-pixel electrode (Fig. 8, switch circuit 424 provided between memory M41 and electrode 70a), and 
a second memory switch provided between the second memory and the sub-pixel electrode (Fig. 8, memory switch SW421 between memory M42 and electrode 70a), 
(switch circuit 73 performs as described).
Regarding claim 4, Yoshiga teaches the display device further comprising 
an operating-memory conduction circuit configured to output, to the first and second conduction switches ( Fig. 8, switch SW 423 and SW 422), operation signals for determining whether to electrically couple or uncouple the potential power line and the first and second memories, 
wherein each of the first memories and each of the second memories are capable of storing sub-pixel data therein when being coupled to the potential power line (Fig. 8, memories M41 and M42 are capable of storing sub-pixel data when being coupled to the voltage supply line 762), and 
wherein each of the sub-pixels displays an image based on the sub-pixel data stored in the first memory or second memory in the sub-pixel in accordance with a corresponding one of the memory selection signals that have been supplied to the first memory switches or second memory switches (Figs. 7-8, [0110], sub-pixel SP21 displays an image based on data stored in memory M41 or M42 in accordance with signals received from source line 16-I based on signals supplied to the first memory or secondary memory switches from the switch circuit 73).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiga et al. (US 2012/0099038 A1) in view of Numao (US 2002/0093472 A1).
Regarding claim 5, Yoshiga teaches the display device wherein each sub-pixel further comprises a second memory configured to store therein sub-pixel data (Fig. 5, memory M22.  Fig. 8, memory M42), and 
wherein the potential power line has a potential for the first and second memories applied thereto (voltage supply line 461 connects a potential to memories M21 and M22.  Fig. 8, voltage supply line 762 connects a potential to memories M41 and M42).
	Yoshiga is not relied upon for teaching wherein the second memory is directly connected to the potential power line without any switches.
(Fig. 3, memory means 68 and 69) wherein the second memory is directly connected to a potential power line without any switches (Fig. 3, memory means 69 is directly connected to VDD potential line without any switches there between).
	It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Yoshiga with Numao such that Yoshiga’s second memory M22 is directly connected to a potential power line as this decreases the number of switches required in the pixel circuitry thereby decreasing the cost, and possibly the complexity, of manufacturing the pixel circuitry.  	
Regarding claim 6 Yoshiga teaches each of the sub-pixels further comprises, 
a sub-pixel electrode (Fig. 8, pixel electrode 70a), 
a first memory switch provided between the first memory and the sub-pixel electrode (Fig. 8, switch circuit 424 provided between memory M41 and electrode 70a), and 	
a second memory switch provided between the second memory and the sub-pixel electrode (Fig. 8, memory switch SW421 between memory M42 and electrode 70a), 
wherein a memory selection circuit is provided to be configured to output memory selection signals at a time to all of the first memory switches of all of the sub-pixels or all of the second memory switches of all of the sub-pixels (switch circuit 73 performs as described)..
Regarding claim 7, Yoshiga teaches the display device further comprising 
( Fig. 8, switch SW 423 and SW 422), operation signals for determining whether to electrically couple or uncouple the potential power line and the first and second memories, 
wherein each of the first memories and each of the second memories are capable of storing sub-pixel data therein when being coupled to the potential power line (Fig. 8, memories M41 and M42 are capable of storing sub-pixel data when being coupled to the voltage supply line 762), and 
wherein each of the sub-pixels displays an image based on the sub-pixel data stored in the first memory or second memory in the sub-pixel in accordance with a corresponding one of the memory selection signals that have been supplied to the first memory switches or second memory switches (Figs. 7-8, [0110], sub-pixel SP21 displays an image based on data stored in memory M41 or M42 in accordance with signals received from source line 16-I based on signals supplied to the first memory or secondary memory switches from the switch circuit 73).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865.  The examiner can normally be reached on Monday-Thursday, 10 AM - 6 PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHAN P. BRITTINGHAM
Examiner
Art Unit 2622



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622